                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                        Case No. 2:18-cr-87-FtM-99MRM

HOLLIE D. DUSTIN
_____________________________

                          AMENDED ORDER OF FORFEITURE

       The defendant pleaded guilty to Counts One through Three of the Information

which charge her with wire fraud, in violation of 18 U.S.C. § 1343, and the United States

has established that the defendant obtained $34,001.25 in proceeds as a result of those

offenses.

       The United States moves under 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c),

and Rule 32.2(b)(2), Federal Rules of Criminal Procedure, to forfeit the $34,001.25. The

motion is GRANTED. The United States is entitled to forfeit the $34,001.25 in proceeds

the defendant obtained.

       Because the $34,001.25 in proceeds was dissipated by the defendant, the United

States may seek, as a substitute asset, pursuant to 21 U.S.C. § 853(p), forfeiture of any

of the defendant’s property up to the value of $34,001.25. Jurisdiction is retained to enter

any order necessary for the forfeiture and disposition of any substitute asset and to

address any third-party claim.

            DONE and ORDERED in Fort Myers, Florida, this 4th day of December, 2018.




Copies: All Parties of Record
